Citation Nr: 0013454	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-01 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for the postoperative 
residuals of a herniated nucleus pulposus at L4-L5, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1965.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  In his initial statement dated March 1998, the 
veteran indicated that he was seeking a 100 percent 
disability evaluation for his postoperative residuals of a 
herniated nucleus pulposus at L4-5 (hereinafter sometimes 
referred to as the "service-connected back disability").  
However, in his substantive appeal of January 1999, the 
veteran stated, in pertinent part, that based on the severity 
of his back disability he believed that a 60 percent 
evaluation was warranted.  Because there is a clearly 
expressed intent to limit the appeal to a specific disability 
rating, the RO and the Board have no authority to adjudicate 
a rating in excess of 60 percent.  AB v. Brown, 6 Vet. App. 
35 (1993).  Accordingly, based on the substantive appeal (the 
basis of the Board's jurisdiction of this case), the 
undersigned must find that the issue of entitlement to a 
total disability evaluation due to the service-connected 
disability is not before the Board at this time.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim and all 
available, relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The residuals of the veteran's service-connected back 
disability include chronic low back pain secondary to 
arachnoiditis.  Severe pain and limitation of motion 
associated with this disability, including muscle spasm and 
persistent symptoms with little intermittent relief, are 
found.  


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for the 
veteran's service-connected postoperative residuals of a 
herniated nucleus pulposus at L4-5 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.40, 4.50, 4.59, 4.71a, Diagnostic Codes 5292, 5293, and 
5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In March 1998, the veteran filed a claim seeking an increased 
evaluation for his service-connected back disability.  
Outpatient treatment records were obtained by the RO, 
indicating sporadic treatment for chronic low back pain.  It 
was noted that a MRI study in December 1997 showed severe 
arachnoiditis.  Back surgeries in 1966 and 1975 were also 
noted.  The veteran is currently on medication to treat pain 
associated with this condition.  

In a July 1998 VA orthopedic evaluation, it was noted that 
the veteran worked as a dental technician.  It was indicated 
that he worked approximately five half-days a week.  The 
veteran reported that the pain in his back had not hindered 
his ability to work, although it had limited the amount of 
hours that he could work.  The MRI study of the veteran's 
lumbosacral spine showed postoperative changes at L5 and S1 
and multilevel degenerative changes.  However, no acute disc 
herniation or central canal stenosis was found.  Signs 
suggested the presence of "mild" arachnoiditis from L4 to 
S1.  Anti-inflammatory medications to treat this condition 
were reported.  

Physical examination was found to be unremarkable.  Cranial 
nerve examination was essentially intact.  All muscle groups 
of the upper extremities showed normal strength.  Vibration 
sensation was mildly decreased bilaterally and distally in 
the lower extremities.  Gait was cautious and slightly 
guarded, with normal heel, tiptoe and tandem walking.  The 
veteran was able to bend forward to approximately 60 to 
70 degrees before being limited by pain.  Lateroflexion of 
approximately 20 degrees was also achieved.  Palpation of his 
back revealed marked lumbosacral muscle spasm, more severe on 
the left than the right.  

The veteran was diagnosed with chronic low back pain 
secondary to arachnoiditis.  The examiner noted that the 
veteran had a very longstanding history of low back pain with 
constant low back pain radiating toward his left buttock.  It 
was indicated that the veteran fit the profile of a typical 
patient with arachnoiditis.  The treatment of the condition 
was indicated to be "difficult and controversial as well as 
very frustrating."  The examiner stated that the veteran was 
currently managing well despite his chronic back pain.  He 
was still able to work, although he only worked five half-
days a week.  His current medication regime was indicated to 
keep his back pain under control.  

In November 1998, the veteran noted the nature and extent of 
his service-connected back disability.  He also noted 
constant pain and medication to treat pain.  He again 
indicated he could only work 3 to 4 hours a day for the last 
two years.  He is unable to sit for long periods of time and 
could stand on his feet for only short periods of time.  It 
was also noted that the veteran could stay in bed for no more 
than five hours a night.  The veteran cited VA records 
previously obtained by the RO in order to support his claim.  

In a substantive appeal of January 1999, the veteran stated 
that he had pain and numbness radiating to his foot and toes 
on the right leg and to his knee and upper calf on the left 
side.  It was reported that he tired quickly when walking and 
could not sit, stand or lay in one position for any length of 
time.  He also noted muscle spasms frequently in his lower 
back.  Based on the severity of his back disability, he 
believed that a 60 percent evaluation was warranted.  At that 
time, no reference is made to a request for a 100 percent 
disability evaluation due to the service-connected back 
disability.  The veteran's representative prepared written 
argument in January and April 2000.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Drosky v. Brown, 10 Vet. App. 251, 
245 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992)).  The VA has a duty to assist the veteran in 
developing facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103 and 
3.159 (1999).  That duty includes obtaining medical records 
and medical examinations indicated by the facts and 
circumstances of the individual case.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  In this case, at the RO's request, 
the VA scheduled the veteran for a comprehensive VA 
orthopedic evaluation to determine the nature and extent of 
his service-connected disability.  This July 1998 VA 
evaluation provides a comprehensive review of the veteran's 
service-connected disability.  

In adjudicating this claim, the Board has noted that the 
veteran uses the services of the VA in the regular, though 
sporadic, treatment of his service-connected disability.  
There is no indication before the Board at this time that 
there are any additional VA treatment records available.  
Moreover, the Board specifically finds that the medical 
evidence of record provides answers to key questions 
regarding the nature and extent of the service-connected 
disabilities at this time.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  As noted in the MRI 
study, arthritis appears to be indicated.  Arthritis, due to 
trauma, substantiated by X-ray finding, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (1999).  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(limitation of motion of lumbar spine), severe limitation of 
motion warrants a 40 percent evaluation, moderate limitation 
of motion of the lumbar spine warrants a 20 percent 
evaluation, and slight limitation of motion of the lumbar 
spine warrants a 10 percent evaluation.  The veteran is 
currently receiving the highest possible evaluation under 
Diagnostic Code 5292.  

Under Diagnostic Code 5295, severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent evaluation.  Lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilaterally, in the standing 
position, warrants a 20 percent evaluation.  The veteran is 
currently receiving the highest possible evaluation under 
Diagnostic Code 5295.  

The RO has evaluated the veteran's condition under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293 (intervertebral disc 
syndrome).  Under Diagnostic Code 5293, pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrants a 60 percent 
evaluation.  Severe intervertebral disc syndrome, with 
recurring attacks and with intermittent relief, warrants a 
40 percent evaluation.  Moderate intervertebral disc syndrome 
with recurring attacks warrants a 20 percent evaluation.  

In light of the evaluation cited above, the Board has 
considered the issue of whether the veteran is entitled to a 
60 percent evaluation for his service-connected back 
disability under Diagnostic Code 5293.  In making this 
determination, the Board has carefully reviewed the veteran's 
statement of November 1998 as well as the literature he has 
provided to the Board regarding arachnoiditis.  The veteran's 
work history, indicating an ability to work only 3 to 4 hours 
a day for the last two years, has also been noted.  

The Board must note that the veteran does not appear to meet 
all of the standards under Diagnostic Code 5293 for a 60 
percent evaluation.  However, in resolving the ultimate 
issue, the Board is mindful of the U.S. Court of Appeals for 
Veterans Claims' (Court's) determination in DeLuca v. Brown, 
8 Vet. App. 202 (1995), in which the Court held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by the veteran.  In order for the veteran to 
prevail, there must be objective evidence to support the 
subjective complaints.  In this case, the Board finds that 
the VA examination of July 1998, which diagnosed the veteran 
with chronic low back pain secondary to arachnoiditis, 
supports the complaint of pain.  In resolving this ultimate 
issue, the Board is also mindful of the doctrine of 
reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Based on the evidence cited above, the Board finds sufficient 
evidence to conclude that the veteran warrants a 60 percent 
evaluation under Diagnostic Code 5293.  There are indications 
of demonstrable muscle spasm with little intermittent relief 
and persistent symptoms that could, arguably, be compatible 
with sciatic neuropathy.  As a result, a 60 percent 
evaluation is found. 

The veteran is currently receiving the highest possible 
evaluation under Diagnostic Code 5293 and all other 
diagnostic codes under 38 C.F.R. § 4.71a (1999) without 
evidence of complete ankylosis of the spine.  The veteran 
himself has indicated that he is requesting a 60 percent 
evaluation.  As the veteran has received this evaluation, the 
Board finds that no further analysis is required.  However, 
for reasons noted above, the Board finds that an evaluation 
above 60 percent is not warranted at this time.  The medical 
evidence of record, including the VA evaluation of July 1998, 
supports only the conclusion that the veteran warrants a 
60 percent evaluation for his service-connected back 
disability.  An evaluation beyond 60 percent is not found.  
Without consideration of the Court's decision in DeLuca and 
the benefit of doctrine, a 60 percent evaluation could not be 
found at this time.  

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1999) is raised by 
the record for either service connected disability.  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  However, based 
on the veteran's statements and the medical evidence cited 
above, the Board finds that the record does not raise the 
issue of entitlement under 38 C.F.R. § 3.321(b)(1).  In light 
of the recent evaluation of the veteran's back (which the 
Board finds to be highly probative), there is no evidence 
which the Board may consider as credible to indicate that the 
disability at issue impairs earning capacity by requiring 
frequent hospitalizations.  In this regard, the Board must 
note that a 60 percent evaluation for a single back disorder 
is, by definition, severe.  

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.  Accordingly, 
based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement.  Cf. Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1993).  Consequently, the issue of entitlement 
to an extraschedular disability rating is not before the 
Board at this time.  Floyd v. Brown, 5 Vet. App. 88, 95 
(1996) and VAOPGCPRC 6-96 (August 16, 1996).  If the veteran 
wishes to raise this issue, he must raise this issue 
specifically with the RO.  In any event, the issue is not 
before the Board at this time.







ORDER

Entitlement to an increased evaluation for the postoperative 
residuals of a herniated nucleus pulposus at L4-L5 to 60 
percent, is granted.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

